59 F.Supp.2d 1337 (1999)
NEC HOME ELECTRONICS, LTD. and NEC Technologies, Inc., Plaintiff,
v.
UNITED STATES of America, Defendant,
Zenith Electronics Corp., Defendant-Intervenor.
Slip Op. 99-65.
Court No. 89-09-00535.
United States Court of International Trade.
July 21, 1999.
Robert E. Montgomery, Jr., Robert P. Parker, and David J. Weiler, Paul, Weiss, Rifkind, Wharton & Garrison, for plaintiffs.
David W. Ogden, Acting Assistant Attorney General; David M. Cohen, Director, Commercial Litigation Branch, Civil Division, U.S. Department of Justice, Lucius B. Lau (Rina Goldenberg, Office of the Chief Counsel for Import Administration, Office of the General Counsel, U.S. Dept. of Commerce, of counsel), for defendant.
Frederick L. Ikenson, Law Offices of Frederick L. Ikenson, P.C., for defendant-intervenor.

OPINION
MUSGRAVE, District Judge.
Plaintiffs ("NEC") initiated this suit in 1989 to challenge Television Receivers, Monochrome and Color, from Japan: Final Results of Antidumping Duty Administrative Review and Determination Not to Revoke in Part, 54 Fed.Reg. 35517 (August 28, 1989) and the calculation of anti-dumping duty margins therein by the United States Department of Commerce ("Commerce"). This Determination was based on a consolidation of the fifth, sixth, seventh, and eighth administrative reviews (the periods April 1, 1980 through February 28, 1987) of the outstanding antidumping duty order addressed to NEC and certain other Japanese electronics manufacturers. See 36 Fed.Reg. 4597 (March 10, 1971). The proceedings to this point in the case are detailed in NEC Home Electronics, Ltd. v. United States, 18 CIT 336 (1994), NEC Home Electronics, Ltd. v. United States, 54 F.3d 736 (Fed.Cir.1995), NEC Home Electronics v. United States, 19 C.I.T. 1283 (1995), and NEC Home Electronics, Ltd. v. United States, 22 CIT ___, 3 F.Supp.2d 1451 (1998), the latest of which remanded to Commerce for recalculation of the foreign market value ("FMV") of NEC television receivers based on "data that NEC provided in establishing a market price based upon its sales to related parties in home market plus the additions imposed by the Japanese government pursuant" to the Japanese Commodities Tax and in accordance with the "proper standard" set forth by the Court of Appeals for the Federal Circuit. 3 F.Supp.2d at 1456.
The Court has now before it Commerce's Final Results of Redetermination ("Final Results"), which will be sustained if it is supported by substantial evidence on the record and is otherwise in accordance with law. 19 U.S.C. § 1516a(b)(1)(B) (1994). The Final Results evince the following duty margins for NEC television receivers, monochrome and color (at page 9):


Review                           Margin
Number     Period of Review     Percent)
  5         4/1/83-3/31/84        2.20
  6         4/1/84-2/28/85        1.75
  7         3/1/85-2/28/86        2.55
  8         3/1/86-2/28/87       25.83

The Final Results also state that a preliminary draft was circulated to all parties for comment on October 16, 1998. NEC submitted comments on November 18, 1998, and Commerce addressed these to *1338 NEC's apparent satisfaction, since NEC's only comments to the Court are that "Commerce has accepted substantially all of NEC's proposed changes to the draft remand determination" and that "NEC has no objections to Commerce's second remand determination." Plaintiff's Comments on the Department of Commerce's Second Remand Determination at 2. The defendant and defendant-intervenor indicated no desire to comment upon or challenge the Redetermination results or methodology.
In view of the foregoing, the Court sustains Commerce's Final Results of Redetermination as supported by substantial record evidence. Judgment will enter accordingly.

JUDGMENT
Upon consideration of the Final Results of Redetermination (November 30, 1998) of the fifth through the eighth administrative reviews by the United States Department of Commerce readdressing Television Receivers, Monochrome and Color, from Japan: Final Results of Antidumping Duty Administrative Review and Determination Not to Revoke in Part, 54 Fed.Reg. 35517 (August 28, 1989); upon consideration of the plaintiffs' comments, the defendant and defendant-intervenor's indications of none, and all other papers and proceedings had herein; and upon due deliberation, it is hereby:
ORDERED that the Final Results of Redetermination are sustained as supported by substantial evidence on the record in accordance with 19 U.S.C. § 1516a(b)(1)(B) (1988); and it is further
ORDERED that, all other issues having been resolved, judgment is entered in accordance with this opinion and the prior proceedings of this case. See NEC Home Electronics, Ltd. v. United States, 18 CIT 336 (1994); NEC Home Electronics, Ltd. v. United States, 54 F.3d 736 (Fed.Cir. 1995); NEC Home Electronics v. United States, 19 C.I.T. 1283 (1995); NEC Home Electronics, Ltd. v. United States, 22 CIT ___, 3 F.Supp.2d 1451 (1998).